Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a test apparatus for conducting power-wash test for speaker driver of off-road vehicles or vehicles designed for power-sports application. The independent claim 1, identifies a uniquely distinct feature of “...a fluid release mechanism comprising a nozzle; a pressure plate coupled to a pressure sensor; and a grille mounting plate disposed between the nozzle and the pressure plate; mounting a first speaker grille having a first hole pattern on the grille mounting plate; adjusting a first distance between the grille mounting plate and the pressure plate; adjusting a second distance between the grille mounting plate and the nozzle; activating the fluid release mechanism to release a cleaning fluid at a first pressure through the nozzle and towards the first speaker grille, the first hole pattern diffuses the released cleaning fluid, causing the diffused cleaning fluid to strike the pressure plate at a second pressure; and recording, using the pressure sensor, the second pressure at which the diffused cleaning fluid strikes the pressure plate.”  The closest prior art to DE 19933200 teaches the spray cleaning gun which has a cleaning container (13), suction channel (7) and compressed air line (6) extending to a mixer chamber (9) is designed so that the front end (16) of the compressed air line projecting into the mixer chamber has a widened cross-sectional area (17) forming an expansion nozzle set on the end of the air line. The expansion nozzle has a conically widening section (22) with several circumferentially arranged apertures (19) and changing into a coaxially aligned tubular section (23). See . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUNITA JOSHI/Primary Examiner, Art Unit 2651